UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1644


MARLENE HOWARD-MOORE,

                Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-02838-JFM)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlene Howard-Moore, Appellant Pro Se.     Neil R. White,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marlene    Howard-Moore       appeals    the   district   court’s

order   dismissing    her    employment     discrimination     action       for

improper   venue.     We    have   reviewed   the    record   and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Howard-Moore v. McHugh, No. 8:11-cv-

02838-JFM (D. Md. May 9, 2012).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     2